674 S.E.2d 683 (2009)
N.C. INSURANCE ASSO.
v.
GUILFORD TECH.
No. 470PA07.
Supreme Court of North Carolina.
March 4, 2009.
Christopher J. Blake, Leslie Lane Mize, Raleigh, for Insurance Guaranty Asso.
Sidney S. Eagles, Jr., James R. Holland, Raleigh, Matthew N. Leerberg, for Guilford Tech College.
John F. Maddrey, Assistant Solicitor General, Gary R. Govert, Special Deputy Attorney General, for State of NC.
Andrew L. Romanet, Jr., General Counsel, Gregory F. Schwitzgebel, III, Senior Assistant General Counsel, for NCLM.
James B. Blackburn, III, General Counsel, for NCACC.
The following order has been entered on the motion filed on the 2nd day of March 2009 by State of NC for leave to file Amicus Curiae Brief:
"Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 4th day of March 2009."